Hall, P. J., and Wilson, J., concur. Findings of fact: This court finds that the plaintiff bought the sugar in question from the Chicago Grocery Company, evidenced by two withdrawal orders for the sugar, issued by the W. J. McCahan Sugar Refining & Molasses Company, a corporation, and properly indorsed by the Chicago Grocery Company; that this sugar was stored with the defendant; that the plaintiff presented the indorsed withdrawal orders to the defendant for the delivery of the sugar so stored, and the defendant issued two letters acknowledging that the sugar was stored with the defendant, and that an order from the Chicago Grocery Company was held by the defendant to deliver the sugar to the plaintiff’s account, and that the sugar would be delivered on the surrender of the defendant’s letter or order from the bank, and the defendant refused to deliver the balance of 725 bags of sugar to the plaintiff upon demand, and that the defendant is liable as bailee for the conversion to the plaintiff for the value of the sugar.